\OOO\]O\U\-D~!JJNr-\

NNN[\)NNNl-*>-\r-¢>-l»-‘»-i»-\>-¢v-¢)-a
O\Lh-l>L»JN*-‘O\OOO\]O\(JI-D~UJN'_‘O

Case 2310-Cr-00205-RSL DOCUment 229-2 Filed 03/12/19 Page 1 Of 1

The Honorable Robert S. Lasnik

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, ) No. CRl-ZOS-RSL
)
Plaintiff, )
) (PRQPGS'E‘B) ORDER GRANT]NG
v. ) MOTION TO MODIFY STANDARD
) CONDITION OF JUDGMENT
JONATHAN TAVARES, )
)
Defendant. )

 

 

 

THE COURT has considered the defendant’s unopposed motion to modify the special
condition of his Judgment, Dkt. 225, and all the records and files in this case.

THE COURT FINDS that the modification request is appropriate and consistent with
the applicable provisions of 18 U.S.C. §§ 3553 and 3583(e)(2).

IT IS HEREBY ORDERED that the Judgment is modified as follows:

0 DELETE: The defendant shall not associate with any known ‘Waco” gang members;

¢ ADD: The defendant shall not associate with any known ‘Waco” gang members

unless granted permission to do so by the probation officer.

DATEDrhis |¢;l " day ofMarch,2019.

//MSM

ROBERT S. LASNIK
UNITED STATES DISTRICT JUDGE

Presented by:

S/ Jenm`fer E. Wellman
Assistant Federal Public Defender
Attorney for Jonathan Tavares

FEDERAL PUBLIC DEFENDER
ORDER TO MODIFY STANDARD 1601 Fifth Avenue, Suite 700
CONDITION OF JUDGMENT Seattle, Washington 98101

(Jonathan Tavares; CRlO-ZOSRSL) - 1 (2|)6) 553-1100

 

